 AO 2458 (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modified)                                                               Page 1 oft



                                     UNITED STATES DISTRICT COURT
                                                SOUTHERN DISTRICT OF CALIFORNIA

                      United States of America                                JUDGMENT IN A CRIMINAL CASE
                                 v.                                           (For Offenses Committed On or After November 1, 1987)



                    Luis Arnulfo Rivera-Lopez                                 Case Nwnber: 3:19-mj-20010-RNB

                                                                              Paul Allen Dn-                             -
                                                                                                        F~Lt:D
                                                                              Defendant's Att mey


REGISTRATION NO. 94272008
                                                                                                          JAN 0 7 2019
THE DEFENDANT:
 ~ pleaded guilty to count(s) 1 of Complaint                                                     r.Li=-RK US DISTRiCl COURT
                                                                                              SOUTHERN DISTRICT lJr· i..-1:..,_ i-
 D was found guilty to count(s)                                            BY                       [)i-;::PUJ:Y.

   after a plea of not guilty.
   Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                   Nature of Offense                                                            Count Number(s)
8:1325(a)(2)                      ILLEGAL ENTRY (Misdemeanor)                                                  1


 D The defendant has been found not guilty on count(s)
                                                                          ~-----------------~


 D Count(s)                                                                   dismissed on the motion of the United States.
                   ~----------------~




                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                              TIME SERVED

 rgj Assessment: $10 WAIVED          ~ Fine: WAIVED
 ~ Court recommends USMS, ICE or DHS or other arresting agency return all property and all docwnents in
 the defendant's possession at the time of arrest upon their deportation or removal.
  D Court recommends defendant be deported/removed with relative,                    charged in case _ _ .

     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circwnstances.

                                                                           Monday, January 7, 2019
                                                                           Date of Imposition of Sentence



                                                                           H""~Ot;;WCK
                                                                           UNITED STATES MAGISTRATE JUDGE

                                                                                                                 3:19-mj-20010-RNB
